Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 10, there is insufficient antecedent basis in the claims for “said entrance of said subterranean vault”.  
Regarding claim 13, there is insufficient antecedent basis in the claims for “said pressure sensor”.  
Regarding claim 14, there is insufficient antecedent basis in the claims for “said transceiver”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9 and 15-16 is/are rejected under 35 U.S.C. 102a2/a2 as being anticipated by Hollingsworth (US 2005/0127315).

Hollingsworth discloses:

Regarding claim 1, Hollingsworth discloses a floodwater redistribution assembly for routing floodwaters from a natural body of water to predetermined locations for the purposes of irrigation and municipal water service, said assembly comprising:
a subterranean vault (8, 11) being configured to be positioned adjacent to a body of water known for periodic flooding (it is so capable), said subterranean vault having an inlet (through which the pipe from 10’ extends, on the right of FIG 1) wherein said inlet is configured to direct water from the body of water into said subterranean vault (it is so capable), said subterranean vault having an outlet (through which the pipe to 10 extends, on the left of FIG 1) wherein said outlet is configured to direct the water from the body of water outwardly from said subterranean vault (it is so capable);
an inlet pipe (the pipe extending from 10’) being integrated into said subterranean vault wherein said inlet pipe is configured to be in fluid communication with the body of water for directing the water from the body of water into said subterranean vault (it is so capable);
an outlet pipe (the pipe extending to 10) being integrated into said subterranean vault wherein said outlet pipe is configured to direct the water from said inlet pipe outwardly from said subterranean vault (it is so capable), said outlet pipe being in fluid communication with a predetermined location wherein said outlet pipe is configured to direct the water to the predetermined location for the purposes of irrigation and municipal water service (it is so capable); 
a ball valve (1) being positioned within said subterranean vault, said ball valve being in fluid communication with said inlet pipe and said outlet pipe wherein said ball valve is configured to receive the water from said inlet pipe (e.g., para. 0016), said ball valve being positionable in a closed position wherein said ball valve is configured to inhibit the water from flowing into said outlet pipe, said ball valve being positionable in an open position wherein said ball valve is configured to facilitate the water to flow into said outlet pipe (e.g., para. 0015-0016); and
a ball valve control unit (“the ball valve’s motor”, para. 0016, and 4) being coupled to said ball valve, said ball valve control unit being in mechanical communication with said ball valve (necessarily, in order for the motor to move the valve as described at least at para. 0016), said ball valve control unit being in remote communication with a remote control source (14, which transmits the RF signal to 4 as described at para. 0016), said ball valve control unit actuating said ball valve between said open position and said closed position (e.g., para. 0016).

Regarding claim 4, Hollingsworth discloses the assembly according to claim 1, wherein:
said inlet pipe has an outlet end being positioned within said subterranean vault (next to the valve 1, see FIG 1);
said outlet pipe has an input end being positioned within said subterranean vault (next to the valve 1, see FIG 1); and
the ball valve has an inlet and an outlet (right and left of 1, respectively), said inlet being fluidly coupled to said outlet end of said inlet pipe, said outlet being fluidly coupled to said input end of said outlet pipe (see FIG 1). 
6. The assembly according to claim 1, wherein said ball valve control unit (the “ball valve’s motor” and 4) comprises a control circuit (4) being integrated into said ball valve control unit, said control circuit receiving an open input and a close input (para. 0015, 0016), said control circuit being electrically coupled to a power source (2, 3, 7).
7. The assembly according to claim 6, wherein said ball valve control unit includes a motor (“the ball valve’s motor”) being integrated into said ball valve such that said motor is in mechanical communication with said ball valve (necessarily, in order to cause the ball valve to move), said motor rotating in a first direction for urging said ball valve into said open position, said motor rotating in a second direction for urging said ball valve into said closed position, said motor being electrically coupled to said control circuit (para. 0016).
8. The assembly according to claim 7, wherein said motor rotates in said first direction when said control circuit receives said open input (para. 0016).
9. The assembly according to claim 7, wherein said motor rotates in said second direction when said control circuit receives said close input (para. 0016).
15. The assembly according to claim 6, wherein said ball valve control unit includes a data port (connecting 5 to 4) being integrated into said ball valve control unit, said data port being electrically coupled to said control circuit (4), said data port being electrically coupled to a data transmission conductor (5) thereby facilitating said control circuit to receive data from the data transmission conductor (5).
16. The assembly according to claim 6, wherein said ball valve control unit includes at least one battery (2) being positioned within said subterranean vault, said at least one battery being electrically coupled to said control circuit, said at least one battery facilitating said control circuit to receive operational voltage in the event of failure of the power source to which said control circuit is electrically coupled thereby facilitating continuous operation of said control circuit (e.g., see the electrical connections from 2 to 4, which would supply electricity for operation in the event of power failure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huxford (US 10,017,920) in view of Hollingsworth (US 2005/0127315).
Regarding claim 1, Huxford discloses a floodwater redistribution assembly for routing floodwaters from a natural body of water to predetermined locations for the purposes of irrigation and municipal water service, said assembly comprising:
a subterranean vault (see FIG 2) being configured to be positioned adjacent to a body of water known for periodic flooding (it is so capable), said subterranean vault having an inlet (through which 124 extends) wherein said inlet is configured to direct water from the body of water into said subterranean vault (it is so capable), said subterranean vault having an outlet (through which 176 extends) wherein said outlet is configured to direct the water from the body of water outwardly from said subterranean vault (it is so capable);
an inlet pipe (124, 144, 172) being integrated into said subterranean vault wherein said inlet pipe is configured to be in fluid communication with the body of water for directing the water from the body of water into said subterranean vault (it is so capable);
an outlet pipe (176) being integrated into said subterranean vault wherein said outlet pipe is configured to direct the water from said inlet pipe outwardly from said subterranean vault (it is so capable), said outlet pipe being in fluid communication with a predetermined location wherein said outlet pipe is configured to direct the water to the predetermined location for the purposes of irrigation and municipal water service (it is so capable); and
a 
Huxford does not disclose the valve to be a ball valve, and does not disclose a ball valve control unit being coupled to said ball valve, said ball valve control unit being in mechanical communication with said ball valve, said ball valve control unit being in remote communication with a remote control source, said ball valve control unit actuating said ball valve between said open position and said closed position.
Hollingsworth teaches that it was known to use a ball valve (1) and a ball valve control unit (“the ball valve’s motor”, para. 0016, and 4) being coupled to said ball valve, said ball valve control unit being in mechanical communication with said ball valve (necessarily, in order to move the valve as described at least at para. 0016), said ball valve control unit being in remote communication with a remote control source (14, which transmits the RF signal to 4 as described in para. 0016), said ball valve control unit actuating said ball valve between said open position and said closed position (e.g., para. 0016).
To remotely control operation of flow through Huxford’s pipe, it would have been obvious to use a ball valve, a ball valve controller and a remote control source, as similarly taught by Hollingsworth, instead of Huxford’s generically disclosed valve.
Regarding claim 2, Huxford discloses wherein said subterranean vault has a lower wall (164 forms a perforated lower wall), an upper wall (152) and an outer wall (150) extending therebetween, said outer wall having a front side (on the left, FIG 2) and a back side (on the right, FIG 2), said inlet extending through said front side, said outlet extending through said back side (see FIG 2).  Huxford does not disclose said upper wall having an entrance extending into an interior of said subterranean vault wherein said entrance is configured to facilitate a service worker to enter said subterranean vault, however it was well known in the art at the time of filing to form an entrance in an upper wall for providing access to service workers, and it would have been obvious to do the same for Huxford’s vault where required volume requires the size of Huxford’s vault to accommodate service workers as such. 
Regarding claim 3, relatively tall retaining walls were notoriously well known in the art at the time of filing and it would have been obvious to use Huxford’s vault next to such a retaining wall to provide a rain collection and control function at such a location.  Accordingly, the retaining wall is read as part of the vault, same as in Applicant’s invention.
Regarding claim 4, Huxford discloses the assembly according to claim 1, wherein:
said inlet pipe has an outlet end being positioned within said subterranean vault (next to the valve 174, see FIG 2);
said outlet pipe has an input end being positioned within said subterranean vault (next to the valve 174, see FIG 2).
Huxford also discloses the 
Regarding claim 5, Huxford / Hollingsworth do not disclose or render obvious wherein said ball valve includes an actuation mechanism being integrated therein wherein said actuation mechanism is configured to be accessible to the service worker, said actuation mechanism manipulating said ball valve between said open position and said closed position wherein said actuation mechanism is configured to facilitate the service worker to manually manipulate said ball valve between said open position and said closed position.  However such manual actuation mechanisms were well-known in the art as a means for providing manual operation in the event of electrical failure, and it would have been obvious to provide such a manual actuation mechanism with the Hollingsworth valve used in Huxford, for the purpose of allowing manual actuation in the event of electrical failure.
Regarding claim 6, Hollingsworth renders obvious wherein said ball valve control unit (the “ball valve’s motor” and 4) comprises a control circuit (4) being integrated into said ball valve control unit, said control circuit receiving an open input and a close input (para. 0015, 0016), said control circuit being electrically coupled to a power source (2, 3, 7).
Regarding claim 7, Hollingsworth renders obvious the assembly according to claim 6, wherein said ball valve control unit includes a motor (“the ball valve’s motor”) being integrated into said ball valve such that said motor is in mechanical communication with said ball valve (necessarily, in order to cause the ball valve to move), said motor rotating in a first direction for urging said ball valve into said open position, said motor rotating in a second direction for urging said ball valve into said closed position, said motor being electrically coupled to said control circuit (para. 0016).
Regarding claim 8, Hollingsworth renders obvious the assembly according to claim 7, wherein said motor rotates in said first direction when said control circuit receives said open input (para. 0016).
Regarding claim 9, Hollingsworth renders obvious the assembly according to claim 7, wherein said motor rotates in said second direction when said control circuit receives said close input (para. 0016).

Claim(s) 11-14 (13 and 14 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huxford (US 10,017,920) in view of Hollingsworth (US 2005/0127315) and further in view of Pareto (WO 2020/1422923, alternatively US 20200393184)
Regarding claim 11, Huxford / Hollingsworth do not render obvious wherein said ball valve control unit includes a pressure sensor being integrated into said inlet pipe wherein said pressure sensor is configured to sense pressure of the water in said inlet pipe, said pressure sensor being electrically coupled to said control circuit.  Pareto teaches that it was known in the art at the time of filing to use a pressure sensor (130) in a similar inlet pipe (upstream of a similar valve 124) to sense pressure in the inlet pipe, the sensor being connected to a similar control circuit (110).  To sense and control the Huxford/Hollingsworth valve based on upstream pressure, it would have been obvious to use a pressure sensor in the inlet line, as similarly taught by Pareto.
Regarding claims 12 and 13, Pareto discloses using the pressure sensor to control a similar valve, and it would have been obvious to similarly use the pressure sensor to control the Huxford / Hollingsworth valve consistent with the intent of opening the bypass valve when there is excessive water supply (i.e., excessive pressure sensed in the inlet line, such as during a flood), and keeping the valve closed in the absence of excessive pressure during normal conditions (lower sensed inlet pressures).
Regarding claim 14, Huxford / Hollingsworth do not render obvious wherein said ball valve control unit includes a flow sensor being integrated into said outlet pipe wherein said flow sensor is configured to sense the flow of water through said outlet pipe, said flow sensor being electrically coupled to said control circuit, said transceiver communicating a flow verification signal to the remote control source wherein said flow sensor is configured to alert service workers that said ball valve is functioning normally.  Pareto teaches that it was known in the art at the time of filing to use a flow sensor 132 being integrated into a similar outlet pipe (downstream of similar valve 124) wherein said flow sensor is configured to sense the flow of water through said outlet pipe, said flow sensor being electrically coupled to a similar control circuit (110), and it was well known to communicate a flow rate reading (i.e., a “flow verification signal”) to a similar remote control source wherein said flow sensor is configured to alert service workers that said ball valve is functioning normally, for the purpose of informed control at the remote location.  It would have been obvious to use such features in the Huxford/Hollingsworth valve to similarly monitor flow rate through the pipe.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed as it also contains the allowable limitations of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0174706 discloses similar system for controlling flow through a subterranean vault using a pump instead of a valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
7/30/22